Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Certified copies have been received of Japanese Application JP2020-146260 filed on 08/31/2020.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/30/2021 has been fully considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information providing apparatus” in claims 17-20.
When looking to the specification, the hardware structure associated with the “information providing apparatus” is being interpreted as “a computing device,” please see at least Figs. 2-4 and [0018, 0028] of the instant specification. The corresponding algorithm can be found in at least Fig. 5-6 and corresponding paragraphs [0058-0059, 0065-0074]. This is to be the structure and algorithm required for the claim, or equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.
Step 1: Claims 1-13 are directed to an apparatus, claims 14-16 are directed to a non-transitory computer readable medium, and claims 17-20 are directed to a method. Therefore, the claims are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 14, and 17 recite an abstract idea related to predicting ingredient surplus, constituting an abstract idea based on “Mental Processes” related to concepts performed in the human mind including observation, evaluation, judgment, and opinion. The claim 1 limitations, similarly recited in claims 14 and 17, of “estimate whether an ingredient of a first meal to be cooked with the ingredient in a vehicle will be in surplus, wherein the first meal was scheduled to be provided to a first user but will not be provided to the first user; and in a case in which it is estimated that the ingredient will be in surplus, determine a site at which to provide a second meal to be cooked with the 10ingredient in the vehicle, to a second user different from the first user” as drafted, is a process that covers performance of the limitations in the mind but for the recitation of generic computer components. That is, but for the “by the information providing apparatus” language, nothing in the claim elements preclude the steps from practically being performed in the human mind. For example, with the exception of the “by the information providing apparatus” language, the claim steps in the context of the claim encompass a user manually performing the steps of the claim.
Claims 1, 14, and 17 recite an abstract idea related to predicting ingredient surplus, constituting an abstract idea based on “Certain Methods of Organizing Human Activity” related to commercial interactions including advertising or marketing sales activities or behaviors. The claim 1 limitations, similarly recited in claims 14 and 17, of “estimate whether an ingredient of a first meal to be cooked with the ingredient in a vehicle will be in surplus, wherein the first meal was scheduled to be provided to a first user but will not be provided to the first user; and in a case in which it is estimated that the ingredient will be in surplus, determine a site at which to provide a second meal to be cooked with the 10ingredient in the vehicle, to a second user different from the first user,” as drafted, is a process that, under its broadest reasonable interpretation, but for the language of “by the computing device,” covers an abstract idea but for the recitation of generic computer components.  That is, other than reciting “by the information providing apparatus,” nothing in the claim elements preclude the steps from being interpreted as an abstract idea. For example, with the exception of the “by the information providing apparatus” language, the claim steps in the context of the claim encompass an abstract idea directed to “Certain Methods of Organizing Human Activity.”  
Dependent claims 2-5, 7-8, 10-11, 15-16, and 18-19 further narrow the abstract idea identified in the independent claims and do not further introduce additional elements for consideration.
Dependent claims 6, 9, 12-13, and 20 are evaluated under Step 2A, Prong 2 below.
Step 2A, Prong 2: Claims 1, 14, and 17 do not integrate the judicial exception into a practical application. Claim 1 is directed to an apparatus comprising a controller, claim 14 is directed to a non-transitory computer readable medium that causes a computer to execute operations, and claim 17 is directed to a method performed “by an information providing apparatus,” which is a computing device. (Note: See the above corresponding 35 USC 112(F) interpretation above.). These additional elements are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., mental processes or certain methods of organizing human activity) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, the independent claims do not integrate the judicial exception into a practical application.
Dependent claims 2-5, 7-8, 10-11, 15-16, and 18-19 further narrow the abstract idea identified in the independent claims and do not further introduce additional elements for consideration, which does not integrate the judicial exception into a practical application. 
Dependent claim 6 introduces the additional element of “further comprising a communication interface configured to transmit, in a case 5in which a site at which to provide the second meal to the second user is determined by the controller, second meal information indicating details of the second meal to a terminal apparatus of the second user together with second site information indicating the determined site.” Dependent claim 9 introduces the additional element of “wherein the controller is configured to: acquire second positional information indicating a position of the second user; and transmit the second positional information and the second meal information in a case in which a distance from the position indicated by the 25acquired second positional information to the second site indicated by the second site information is less than a first threshold.” Dependent claim 20 introduces the additional element of “further comprising transmitting, in a case in which a site at which to provide 30the second meal to the second user is determined by the information providing apparatus, second meal information indicating details of the second meal to a terminal apparatus of the second user together with second site information indicating the determined site.” These additional elements are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to transmit data) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, these dependent claims do not integrate the judicial exception into a practical application.
Dependent claim 12 introduces the additional element of “A vehicle having the information providing apparatus according to claim 1 mounted therein.” This is nothing more than generally linking the use of the judicial exception to a vehicle. This type of generally linking is not sufficient to prove integration into a practical application. This is not sufficient to prove integration into a practical application. 
Dependent claim 13 introduces the additional element of “and a terminal apparatus configured to communicate with the information providing apparatus.” The inclusion of a second device in communication with the first device is not sufficient to prove integration into a practical application. This is nothing more than generally linking the use of the judicial exception to a computing device. This type of generally linking is not sufficient to prove integration into a practical application.
The additional elements of the claims, when considered both individually and in combination, do not integrate the judicial exception into a practical application.
Step 2B: Claims 1, 14, and 17 do not comprise anything significantly more than the judicial exception. Claim 1 is directed to an apparatus comprising a controller, claim 14 is directed to a non-transitory computer readable medium that causes a computer to execute operations, and claim 17 is directed to a method performed “by an information providing apparatus.” These additional elements are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., mental processes or certain methods of organizing human activity) is not anything significantly more than the judicial exception. See MPEP 2106.05(f). Therefore, the independent claims do not comprise anything significantly more than the judicial exception.
Dependent claims 2-5, 7-8, 10-11, 15-16, and 18-19 further narrow the abstract idea identified in the independent claims and do not further introduce additional elements for consideration, which is not anything significantly more than the judicial exception.
Dependent claim 6 introduces the additional element of “further comprising a communication interface configured to transmit, in a case 5in which a site at which to provide the second meal to the second user is determined by the controller, second meal information indicating details of the second meal to a terminal apparatus of the second user together with second site information indicating the determined site.” Dependent claim 9 introduces the additional element of “wherein the controller is configured to: acquire second positional information indicating a position of the second user; and transmit the second positional information and the second meal information in a case in which a distance from the position indicated by the 25acquired second positional information to the second site indicated by the second site information is less than a first threshold.” Dependent claim 20 introduces the additional element of “further comprising transmitting, in a case in which a site at which to provide 30the second meal to the second user is determined by the information providing apparatus, second meal information indicating details of the second meal to a terminal apparatus of the second user together with second site information indicating the determined site.” These additional elements are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to transmit data) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f). Therefore, these dependent claims do not comprise anything significantly more than the judicial exception.
Dependent claim 12 introduces the additional element of “A vehicle having the information providing apparatus according to claim 1 mounted therein.” This is nothing more than generally linking the use of the judicial exception to a vehicle. This type of generally linking is not sufficient to prove integration into a practical application. This is not anything significantly more than the judicial exception.
Dependent claim 13 introduces the additional element of “and a terminal apparatus configured to communicate with the information providing apparatus.” The inclusion of a second device in communication with the first device is not anything significantly more than the judicial exception. This is nothing more than generally linking the use of the judicial exception to a computing device. This type of generally linking is not anything significantly more than the judicial exception.
The additional elements of the claims, when considered both individually and in combination, are not anything significantly more than the judicial exception.
Accordingly, claims 1-20 are rejected under 35 USC 101 because the judicial exception is directed to a judicial exception (i.e. abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 12-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Falcone et al. (US 20150088779 A1).

Regarding claim 1, Falcone teaches an information providing apparatus comprising a controller configured to (Fig. 1 and [0085] teach an intelligent processor based platform comprising a server for food delivery truck operators that is configured to execute software code or program instructions): 
5estimate whether an ingredient of a first meal to be cooked with the ingredient in a vehicle will be in surplus ([0104] teaches the platform anticipates and accounts for inevitable changing conditions by continually maximizing the revenue capability of the operator and delivery vehicles through the day, wherein the platform can attempt to fill any time slots that become available for any reason with the next best alternative and seek continual revenue production at the least cost, wherein [0140-0142] teach identifying excess capacity during the designated fulfillment period at a selected location, wherein the excess capacity is caused by fewer than expected orders received at the scheduled location, as well as in [0030-0031] teach estimating the total demand volume from all sources, both pre-orders and on-site orders, in order to evaluate how long to stay at a location, thus ensuring that the food truck wastes no time in providing food service at various locations, wherein [0076] teaches the platform balances the demands of customer locations and timing versus the food truck’s most recent location, wherein the key operating issue of the truck considers customer demand versus the supply requirements of the truck; see also: [0095, 0142]), 
wherein the first meal was scheduled to be provided to a first user but will not be provided to the first user ([0104] teaches the platform can attempt to fill any time slots that become available for any reason with the next best alternative and seek continual revenue production at the least cost, wherein a time slot may open up after initialization of the plan and then subsequently filled, wherein [0105-0106] teach canceled orders can be dynamically replaced with targeted customers in order to quickly fill the cancellation slot, wherein [0095] teaches the delivery services can be performed for luncheon services at business locations, as well as home locations for the dinner market, as well as in [0030] teaches considering the likelihood of the total demand volume from all sources, such as pre-orders and on-site orders from customers in lines, and wherein [0140] teaches identifying excess capacity during the designated fulfillment period at a selected location; see also: [0031-0033, 0089, 0095, 0107-0108, 0137-0139]);
and in a case in which it is estimated that the ingredient will be in surplus ([0104] teaches the platform can attempt to fill any time slots that become available for any reason with the next best alternative and seek continual revenue production at the least cost, wherein a time slot may open up after initialization of the plan and then subsequently filled, wherein [0105-0106] teach canceled orders can be dynamically replaced with targeted customers in order to quickly fill the cancellation slot, as well as in [0140-0142] teach identifying excess capacity during the designated fulfillment period at a selected location, wherein the excess capacity is caused by fewer than expected orders received at the scheduled location, as well as in [0030-0031] teach estimating the total demand volume from all sources, both pre-orders and on-site orders, in order to evaluate how long to stay at a location, thus ensuring that the food truck wastes no time in providing food service at various locations, wherein [0076] teaches the platform balances the demands of customer locations and timing versus the food truck’s most recent location, wherein the key operating issue of the truck considers customer demand versus the supply requirements of the truck, wherein [0095] teaches the delivery services can be performed for luncheon services at business locations, as well as home locations for the dinner market,; see also: [0089, 0095-0096, 0107-0108, 0137-0139]), 
determine a site at which to provide a second meal to be cooked with the 10ingredient in the vehicle ([0104] teaches the platform can attempt to fill any time slots that become available for any reason with the next best alternative and seek continual revenue production at the least cost, wherein a time slot may open up after initialization of the plan and then subsequently filled, wherein [0105-0106] teach performing route optimization between locations including pre-positioning additional targeted customers for dynamic replacement of canceled orders in order to quickly fill the cancellation slot, as well as in [0140-0142] teach identifying excess capacity during the designated fulfillment period at a selected location, wherein the system may notify potential customers at other locations that the service is available, as well as move to the next location if there are more orders expected or received for that location, wherein [0076] teaches the platform balances the demands of customer locations and timing versus the food truck’s most recent location, wherein the key operating issue of the truck considers customer demand versus the supply requirements of the truck, wherein [0095] teaches the delivery services can be performed for luncheon services at business locations, as well as home locations for the dinner market, and wherein [0118] teaches the food may be cooked on route to delivery; see also: [0030-0031, 0089, 0096, 0107-0108, 0137-0139]), 
to a second user different from the first user ([0105-0106] teach performing route optimization between locations including pre-positioning additional targeted customers for dynamic replacement of canceled orders in order to quickly fill the cancellation slot, wherein [0140-0142] teach identifying excess capacity during the designated fulfillment period at a selected location, wherein the system may notify potential customers at other locations that the service is available, as well as move to the next location if there are more orders expected or received for that location, wherein [0095] teaches the delivery services can be performed for luncheon services at business locations, as well as home locations for the dinner market; see also: [0027, 0096, 0104]).
Regarding independent claims 14 and 17, the claims recite limitations addressed by the rejection of claim 1. Regarding claim 14, Falcone anticipates a non-transitory computer readable medium storing an information providing program configured to cause a computer to execute operations ([0085] teaches the software code or program instructions can be executed by a processor, wherein the software code can be stored on any form of volatile or non-volatile storage, such as cache, RAM, ROM, or flash memory), the operations comprising. Regarding claim 17, Falcone anticipates a n information providing method, comprising: by an information providing apparatus (Fig. 1 and [0085] teach an intelligent processor based platform comprising a server for food delivery truck operators that is configured to execute software code or program instructions). Therefore, claims 14 and 17 are rejected as being anticipated by Falcone.

Regarding claims 2, 15, and 18, Falcone anticipates all the limitations of claims 1, 14, and 17 above.
Falcone further anticipates wherein the controller is configured to estimate whether the ingredient will be in surplus based on first site information indicating a site at which the first 15meal is scheduled to be provided to the first user ([0104] teaches the platform can attempt to fill any time slots that become available for any reason with the next best alternative and seek continual revenue production at the least cost, wherein a time slot may open up after initialization of the plan and then subsequently filled, as well as in [0030-0031] teach estimating the total demand volume from all sources, both pre-orders and on-site orders, in order to evaluate how long to stay at a location, thus ensuring that the food truck wastes no time in providing food service at various locations, wherein [0095] teaches the delivery services can be performed for luncheon services at business locations, as well as home locations for the dinner market, and wherein [0140-0142] teach identifying excess capacity during the designated fulfillment period at a selected location), 
first positional information indicating a position of the first user ([0129-0130] teach the system receives customer orders indicating a selected location for delivery, wherein [0095] teaches the providing food delivery services to multiple markets and locations including businesses, offices, hospitals, homes, and more, as well as in [0122] teaches serving customers at their home location, wherein [0140-0142] teach identifying excess capacity during the designated fulfillment period at a selected location, as well as in [0030-0031] teach estimating the total demand volume from all sources, both pre-orders and on-site orders, in order to evaluate how long to stay at a location, thus ensuring that the food truck wastes no time in providing food service at various location, wherein [0095] teaches the delivery services can be performed for luncheon services at business locations, as well as home locations for the dinner market; see also: [0027, 0096, 0115-0116]), 
and time information indicating a time at which the first meal is scheduled to be provided to the first user ([0060] teaches the timing for customer fulfillment of a pre-order pickup is specifically set and communicated to the customer, as well as in [0072] teaches allowing customers to request pre-orders and providing an order fulfillment commitment time, and wherein [0032] teaches scheduling pre-order fulfillment times corresponding to the food truck’s arrival time at the location in order to service pre-orders; see also: [0030]).  

Regarding claim 5, Falcone anticipates all the limitations of claim 2 above.
Falcone further anticipates 35wherein the controller is configured to acquire, as the first site information, information indicating a site that is designated by the first user ([0032] teaches a customer who has pre-ordered from the food truck may be assigned to a commitment time corresponding to the food truck’s arrival time at the location, wherein [0122] teaches customers may request to pick up their order at a location that is not their home or business, or may be served at their home or business location, as well as in [0095-0096] teach the platform can deliver to a residential customer at their home, apartment, or other dwelling, as well as delivering to commercial areas including businesses, offices, and more; see also: [0027]), 
in a case in P0200165-US (18/22)- 19 -which the first meal is scheduled to be delivered to the first user by the vehicle ([0032] teaches a customer who has pre-ordered from the food truck may be assigned to a commitment time corresponding to the food truck’s arrival time at the location, as well as in [0112-0113] teach delivering a pizza to an individual at their specified location with no guessing when their pizza will arrive; see also: [0029, 0118-0122]).  

Regarding claims 6 and 20, Falcone anticipates all the limitations of claims 1 and 17 above.
Falcone further anticipates further comprising a communication interface configured to transmit, in a case 5in which a site at which to provide the second meal to the second user is determined by the controller ([0105-0106] teach performing route optimization between locations including pre-positioning additional targeted customers for dynamic replacement of canceled orders in order to quickly fill the cancellation slot, wherein inquiries are sent out to potential back fill-clients in order to identify a customer with optimized distance from the canceled customer, wherein [0122] teaches customers may request to pick up their order at a location that is not their home or business, or may be served at their home or business location, as well as in [0095-0096] teach the platform can deliver to a residential customer at their home, apartment, or other dwelling, as well as delivering to commercial areas including businesses, offices, and more), 
second meal information indicating details of the second meal to a terminal apparatus of the second user together with second site information indicating the determined site ([0105-0106] teach performing route optimization between locations including pre-positioning additional targeted customers for dynamic replacement of canceled orders in order to quickly fill the cancellation slot, wherein inquiries are sent out to potential back fill-clients in order to identify a customer with optimized distance from the canceled customer, wherein Fig. 1 and [0086-0087] teach the server platform can facilitate customer transactions, as well as an operator interface that provides order information, cooking instructions, and other directions to the staff in the food delivery truck who are cooking the food and other products, and wherein [0088] teaches the interface and server may be located in the food delivery truck, wherein [0095] teaches the delivery services can be performed for luncheon services at business locations, as well as home locations for the dinner market; see also: [0086, 0090]).  

Regarding claim 7, Falcone anticipates all the limitations of claim 6 above.
Falcone further anticipates wherein the controller is configured to generate, as the second meal information, information indicating a quantity ([0087] teaches identifying the items in a customer’s order and indicate when the items should be prepared, as well as in [0148] teaches receiving food orders during the designated food service period from customers requesting food items).  

Regarding claim 8, Falcone anticipates all the limitations of claim 6 above.
Falcone further anticipates wherein the controller is configured to generate, as the second meal information, information indicating a time to provide the second meal  ([0105-0106] teach performing route optimization between locations including pre-positioning additional targeted customers for dynamic replacement of canceled orders in order to quickly fill the cancellation slot, wherein inquiries are sent out to potential back fill-clients in order to identify a customer with optimized distance from the canceled customer, wherein [0060] teaches the timing for customer fulfillment of a pre-order pickup is specifically set and communicated to the customer, as well as in [0072] teaches allowing customers to request any time orders providing an order fulfillment commitment time, and wherein [0032] teaches scheduling pre-order fulfillment times corresponding to the food truck’s arrival time at the location in order to service pre-orders, and wherein [0131] teaches the fulfillment commitment times are identified to the customers; see also: [0130, 0132-0135).  

Regarding claim 10, Falcone anticipates all the limitations of claim 1 above.
Falcone further anticipates wherein the controller is configured to determine, in a case in which it is 30determined that the ingredient will be in surplus ([0104] teaches the platform can attempt to fill any time slots that become available for any reason with the next best alternative and seek continual revenue production at the least cost, wherein a time slot may open up after initialization of the plan and then subsequently filled, wherein [0105-0106] teach canceled orders can be dynamically replaced with targeted customers in order to quickly fill the cancellation slot, as well as in [0140-0142] teach identifying excess capacity during the designated fulfillment period at a selected location, wherein the excess capacity is caused by fewer than expected orders received at the scheduled location, as well as in [0030-0031] teach estimating the total demand volume from all sources, both pre-orders and on-site orders, in order to evaluate how long to stay at a location, thus ensuring that the food truck wastes no time in providing food service at various locations, wherein [0076] teaches the platform balances the demands of customer locations and timing versus the food truck’s most recent location, wherein the key operating issue of the truck considers customer demand versus the supply requirements of the truck; see also: [0089, 0095-0096, 0107-0108, 0137-0139]), 
a site at which the vehicle is located to be the site at which to provide the second meal to the second user ([0104] teaches the platform can attempt to fill any time slots that become available for any reason with the next best alternative and seek continual revenue production at the least cost, wherein a time slot may open up after initialization of the plan and then subsequently filled, wherein [0105-0106] teach performing route optimization between locations including pre-positioning additional targeted customers for dynamic replacement of canceled orders in order to quickly fill the cancellation slot, as well as in [0140-0142] teach identifying excess capacity during the designated fulfillment period at a selected location, wherein the system may notify potential customers at other locations that the service is available, as well as move to the next location if there are more orders expected or received for that location, wherein [0076] teaches the platform balances the demands of customer locations and timing versus the food truck’s most recent location, wherein the key operating issue of the truck considers customer demand versus the supply requirements of the truck, and wherein [0095] teaches the providing food delivery services to multiple markets and locations including businesses, offices, hospitals, homes, and more, and wherein [0118] teaches the food may be cooked on route to delivery; see also: [0030-0031, 0089, 0096, 0107-0108, 0137-0139]). 

Regarding claim 12, Falcone anticipates all the limitations of claim 1 above.
Falcone further anticipates a vehicle having the information providing apparatus according to claim 1 mounted therein (Fig. 1 and [0085] teaches the components can be located on-board the food delivery truck or other vehicle, as well as in [0088] teaches the server components can be located on the food delivery truck; see also: [0086-0087]). 

Regarding claim 13, Falcone anticipates all the limitations of claim 1 above.
Falcone further anticipates an information providing system comprising: the information providing apparatus according to claim 1 (Fig. 1 and [0085] teach an intelligent processor based platform for food delivery truck operators, which may be a server, wherein [0088] teaches the processor and memory of the server can be located on the food delivery truck); 
and a terminal apparatus configured to communicate with the information providing apparatus (Fig. 1 and [0086-0087] teach an operator interface that provides order information, cooking instructions, and other directions to the staff in the food delivery truck who are cooking the food and other products, wherein [0088] teaches the interface and server may be located in the truck; see also: [0086, 0090]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Falcone et al. (US 20150088779 A1) in view of Edwards et al. (US 10769712 B1) .

Regarding claims 3, 16, and 19, Falcone anticipates all the limitations of claims 2, 15, and 18 above.
However, Falcone does not explicitly teach 20wherein the controller is configured to: calculate a time required to travel from the position indicated by the first positional information to the site indicated by the first site information to predict whether the first user can make it to the time indicated by the time information; and 25estimate that the ingredient will be in surplus in a case in which it is predicted that the first user cannot make it to the time.  
From the same or similar field of endeavor, Edwards teaches 20wherein the controller is configured to: calculate a time required to travel from the position indicated by the first positional information to the site indicated by the first site information to predict whether the first user can make it to the time indicated by the time information (Col 20 line 40 to Col 21 line 20 teach utilizing predictive models to determine customer ETAs for a customer traveling to a merchant location, wherein the system may determine if the customer will arrive at the merchant location prior to closing, wherein Col 23 lines 6-21 teach determining a customer will not be able to pick up their items prior to the merchant location closing, the system may restock ordered items if they have already been assembled for pick up, as well as in Col 1 line 60 to Col 2 line 22 teach determining, based on the estimated time of arrival associated with a customer that is traveling to pick up items at a merchant location, whether the customer is likely to arrive at the merchant location after the location closes, and wherein Col 9 lines 41-59 teach the system may instruct the food truck to restock or restage the assemble orders items; see also: Col 4 lines 13-38, Col 9 lines 41-59);
and 25estimate that the ingredient will be in surplus in a case in which it is predicted that the first user cannot make it to the time (Col 20 line 40 to Col 21 line 20 teach utilizing predictive models to determine customer ETAs for a customer traveling to a merchant location, wherein the system may determine if the customer will arrive at the merchant location prior to closing, wherein Col 23 lines 6-21 teach determining a customer will not be able to pick up their items prior to the merchant location closing, the system may restock ordered items if they have already been assembled for pick up, as well as in Col 1 line 60 to Col 2 line 22 teach determining, based on the estimated time of arrival associated with a customer that is traveling to pick up items at a merchant location, whether the customer is likely to arrive at the merchant location after the location closes, and wherein Col 1 lines 5-24 teach ordered items may likely be unavailable for pickup if the customer arrives at the merchant has closed, which may lead to the merchant being required to restock the assembled ordered items, resulting in additional costs, and possibly the spoilage of perishable items; see also: Col 4 lines 13-38, Col 9 lines 41-59).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Falcone to incorporate the teachings of Edwards to include wherein the controller is configured to: calculate a time required to travel from the position indicated by the first positional information to the site indicated by the first site information to predict whether the first user can make it to the time indicated by the time information; and 25estimate that the ingredient will be in surplus in a case in which it is predicted that the first user cannot make it to the time. One would have been motivated to do so in order to avoid the possible spoilage of perishable items by identifying the likely time of arrival of the customer at the merchant location being after the merchant has closed, thus resulting in the customer not getting their food and having a poor customer experience (Edwards, Col 1 lines 5-22). By incorporating the teachings of Edwards, one would have been able to allow a minimal wait time for the customer upon arriving at the merchant location, while also allowing awareness of the customer’s estimated time of arrival to reduce the amount of time the items are waiting to be picked up, which may be important for perishable, refrigerated, or frozen food items (Edwards, Col 4 lines 13-38).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Falcone et al. (US 20150088779 A1) in view of Duffy et al. (US 20210201230 A1).

Regarding claim 4, Falcone anticipates all the limitations of claim 2 above.
However, Falcone does not explicitly teach wherein the controller is configured to acquire, as the first site information, 30information indicating a site at which the vehicle is located, in a case in which the first meal is scheduled to be provided to the first user at a dining space provided to the vehicle.
From the same or similar field of endeavor, Duffy teaches wherein the controller is configured to acquire, as the first site information, 30information indicating a site at which the vehicle is located ([0266] teaches the system determines that the event is to be held, wherein the system can then generate a map data indicating a placement of the location of the shop vehicle of the event venue on the day of the event, wherein [0182] teaches the vehicle, service provider, and customer are registered as members in advance of the event, wherein the site area of the event is registered by the service provider, and [0204] teaches providing a map layout diagram of the location of the shop vehicle of the event venue on the day of the event; see also: [0213-0214]), 
in a case in which the first meal is scheduled to be provided to the first user at a dining space provided to the vehicle ([0173] teaches an event that provides an outdoor eating and drinking service, such as an outdoor restaurant, as a work task, wherein [0213-0214] teach a service held through an autonomous vehicle for providing food and drink to each customer as an outdoor restaurant, wherein the autonomous vehicle may be equipped with cooking appliances, as well as in [0226] teaches instructing a cooking or preparation of food or drink to be provided by the autonomous vehicle as an outdoor restaurant during the event, wherein [0197] teaches setting a reception deadline of the event participation application in consideration of the schedule date and time, wherein the system may set an event participation privilege to be given to an event participant customer who satisfies a predetermined condition, and wherein [0198] teaches the system determines whether or not to hold an event based on the number of receptions of the event participation application sent from the customer terminal who are registered as members of the event; see also: [0072, 0176-0177, 0257-0260]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the effective filing date of the claimed invention to modify Falcone to incorporate the teachings of Duffy to include wherein the controller is configured to acquire, as the first site information, 30information indicating a site at which the vehicle is located, in a case in which the first meal is scheduled to be provided to the first user at a dining space provided to the vehicle. One would have been motivated to do so in order to enable a vehicle to complete both a gig economy based job and passenger transportation by simultaneously offering flexible fares dependent on arrival time (Duffy, [0007]). By incorporating the teachings of Duffy, one would have been able to avoid the risk of loss of business resulting from unsatisfied customers by verifying the autonomous vehicle can perform the particular task, thus verifying the autonomous vehicle is suitable and of sufficient quality to perform the given task (Duffy, [0170]).

Claim(s) 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Falcone et al. (US 20150088779 A1) in view of Frehn et al. (US 20170024789 A1).

Regarding claim 9, Falcone anticipates all the limitations of claim 6 above.
Falcone further teaches 20wherein the controller is configured to: acquire second positional information indicating a position of the second user ([0105-0106] teach performing route optimization between locations including pre-positioning additional targeted customers for dynamic replacement of canceled orders in order to quickly fill the cancellation slot, wherein inquiries are sent out to potential back fill-clients in order to identify a customer with optimized distance from the canceled customer, wherein Fig. 1 and [0086-0087] teach the server platform can facilitate customer transactions, as well as an operator interface that provides order information, cooking instructions, and other directions to the staff in the food delivery truck who are cooking the food and other products, and wherein [0088] teaches the interface and server may be located in the food delivery truck; see also: [0086, 0090]); 
Falcone discloses targeting other customers in close proximity to the cancelation client (see at least [0106]). However, Falcone does not explicitly teach and transmit the second positional information and the second meal information in a case in which a distance from the position indicated by the 25acquired second positional information to the second site indicated by the second site information is less than a first threshold.  
From the same or similar field of endeavor, Frehn teaches and transmit the second positional information and the second meal information in a case in which a distance from the position indicated by the 25acquired second positional information to the second site indicated by the second site information is less than a first threshold ([0079-0080] teach a first patron may fail to collect their food order within two minutes or actively indicate they no longer with to receive the food order, wherein a second patron may be identified that is within a threshold driving time or distance from the delivery vehicle’s route who has historically ordered similar food items at similar times, and wherein the projected delivery time of the custom food order that is based on the current location of the delivery vehicle and the current location of the second patron, and wherein the second patron may confirm a claim for the custom food order and be re-inserted into the custom food delivery route of the delivery vehicle, and wherein [0068] teaches a first customer may cancel a first food order and have their meal ingredients reallocated into one or more other food orders; see also: [0015, 0071-0073]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the effective filing date of the claimed invention to modify Falcone to incorporate the teachings of Frehn to include and transmit the second positional information and the second meal information in a case in which a distance from the position indicated by the 25acquired second positional information to the second site indicated by the second site information is less than a first threshold. One would have been motivated to do so in order to improve local marketability of the custom food order should its originating patron no longer be available to collect the custom food order by automatically adjusting the reallocated food order to meet taste preferences of other patrons nearby (Frehn, [0015]). By incorporating the teachings of Frehn, one would have been able to reduce food waste while also meeting the second patron’s taste preferences by reallocating a canceled food order to a new customized food order for the second patron (Frehn, [0015]).

Regarding claim 11, Falcone anticipates all the limitations of claim 1 above.
However, Falcone does not explicitly teach wherein the controller is configured to determine, in a case in which it is 35determined that the ingredient will be in surplus, a site at which a distance from the position of the vehicle is less than a second threshold to be the site at P0200165-US (19/22)- 20 - which to provide the second meal to the second user.  
From the same or similar field of endeavor, Frehn teaches wherein the controller is configured to determine, in a case in which it is 35determined that the ingredient will be in surplus ([0079-0080] teach a first patron may fail to collect their food order within two minutes or actively indicate they no longer with to receive the food order, wherein a second patron may be identified that is within a threshold driving time or distance from the delivery vehicle’s route who has historically ordered similar food items at similar times, and wherein the projected delivery time of the custom food order that is based on the current location of the delivery vehicle and the current location of the second patron, and wherein the second patron may confirm a claim for the custom food order and be re-inserted into the custom food delivery route of the delivery vehicle, and wherein [0068] teaches the ordering platform can reallocate ingredients from a first order to one or more other food orders if the first food order was canceled after assembly of the first food order began and before the first order was completed, as well as in [0015] teaches reducing food waste by reallocating ingredients from a canceled order to a new custom food order for a second patron), 
a site at which a distance from the position of the vehicle is less than a second threshold to be the site at P0200165-US (19/22)- 20 -which to provide the second meal to the second user ([0079-0080] teach a first patron may fail to collect their food order within two minutes or actively indicate they no longer with to receive the food order, wherein a second patron may be identified that is within a threshold driving time or distance from the delivery vehicle’s route who has historically ordered similar food items at similar times, and wherein the projected delivery time of the custom food order that is based on the current location of the delivery vehicle and the current location of the second patron, and wherein the second patron may confirm a claim for the custom food order and be re-inserted into the custom food delivery route of the delivery vehicle, and wherein [0068] teaches the ordering platform can reallocate ingredients from a first order to one or more other food orders if the first food order was canceled after assembly of the first food order began and before the first order was completed; see also: [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the effective filing date of the claimed invention to modify Falcone to incorporate the teachings of Frehn to include wherein the controller is configured to determine, in a case in which it is 35determined that the ingredient will be in surplus, a site at which a distance from the position of the vehicle is less than a second threshold to be the site at P0200165-US (19/22)- 20 -which to provide the second meal to the second user. One would have been motivated to do so in order to improve local marketability of the custom food order should its originating patron no longer be available to collect the custom food order by automatically adjusting the reallocated food order to meet taste preferences of other patrons nearby (Frehn, [0015]). By incorporating the teachings of Frehn, one would have been able to reduce food waste while also meeting the second patron’s taste preferences by reallocating a canceled food order to a new customized food order for the second patron (Frehn, [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Markham (US 20130033057 A1) discloses a transportable restaurant structure that is provided in a container on wheels that stays in locales for short periods of time 
Jensen et al. (US 8393127 A1) discloses a moveable restaurant on wheels with a dining area
Poarch et al. (US 20020180228 A1) discloses an eating counter apparatus for mounting to a vehicle to provide an eating area for patrons of the mobile eatery
Matsutani et al. (US 20210139094 A1) discloses a mobile restaurant
Lee (US 20200398690 A1) discloses a mobile restaurant  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA GRACE BROWN/Examiner, Art Unit 3683